DETAILED ACTION
Applicant’s response, filed 20 Jan. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Jan. 2022 has been entered.

Priority
The effective filing date of the claimed invention is 26 Sept. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 Jan. 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the cited references have been considered by the examiner.

Status of Claims
Claims 2-10 are cancelled.
Claims 1 and 11 are pending.
Claims 1 and 11 are rejected. 
Claims 1 and 11 are objected to.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  	
Claim 1 recites “analyzing the pathway connection between…a respective ADR…to determine a mechanism of action hypothesis…; identifying… a genetic biomarker susceptible to a particular ADR; completing a wet-lab hypothesis test using the identified genetic biomarker to verify the mechanism of action hypothesis for the respective ADR”. To clarify that the particular ADR for which the genetic biomarker is identified is the same as the respective ADR for which the hypothesis is generated, given the identified genetic biomarker is used to verify the hypothesis, claim 1 should be amended to recite “…identifying… a genetic biomarker susceptible to the respective ADR..”.
Claim 1 recites “…advising a patient having the identified biomarker to adjust a prescription to avoid the ADR”. To clarify that “the ADR” is referring to the respective ADR  for which the wet-lab hypothesis test using the identified biomarker is performed for, the limitation should be amended to recite “…to avoid the respective ADR”.
Claim 11 recites “…to avoid the particular ADR”; for the same reason discussed above for claim 1, claim 11 should be amended to recite “…to avoid the respective ADR”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 11 under 35 U.S.C. 112(b) in the Office action mailed 21 Oct. 2021 has been withdrawn in view of claim amendments received 20 Jan. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claim 1, and claims dependent therefrom, recite “…analyzing the pathway connection between the drug candidate and a respective ADR of the plurality of predicted ADRs…”. Claim 1 previously recites “…receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways…; building, by the processor, a pathway network…, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections…between a drug pathway node and an adverse drug reaction pathway node”. Given claim 1 recites “a plurality of pathway connections…between a drug pathway node and an adverse drug reaction pathway”, and all of the drug pathway nodes correspond to the candidate drug, any of which may be connected to the adverse drug reaction pathway node of a respective ADR (i.e. multiple drug pathway nodes may connect to the ADR pathway node of an ADR),  it’s unclear which pathway connection, “the pathway connection between the candidate drug and a respective ADR” is intended to refer to. As such, the metes and bounds of the claim are unclear. To overcome the rejection, the claim can be amended to recite “…analyzing a pathway connection between the drug candidate and a respective ADR of the plurality of predicted ADRs…”.

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 4, para. 5 to pg. 5, para. 2 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b), set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1being representative) is directed to method for generating a mechanisms of action hypothesis for an adverse drug reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate;
building… a pathway network between the drug pathway data and the adverse drug reaction pathways, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node;
analyzing the pathway connection between the drug candidate and a respective ADR of the plurality of predicted ADRs to determine a mechanism of action hypothesis for how the drug candidate would induce the respective ADR;
determining, for each edge, a Jaccard index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; 
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
The identified claim limitations falls into three of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of determining a plurality of predicted adverse drug reactions (ADRs), building a pathway network comprising a plurality of drug pathway nodes, a plurality of adverse drug pathway nodes, connections between the drug pathway and adverse drug reaction pathway nodes, determining a Jaccard Index score for each edge, and identifying a genetic biomarker susceptible to a particular ADR fall under the mental process grouping of abstract ideas. First, determining a plurality of predicted ADRs associated with the drug candidate data using a trained machine learning model involves inputting drug data (e.g. 0s and 1s, as in Applicant’s specification at FIG. 9) into an already trained model to generate an output, which can be practically performed in the mind and/or with pen and paper. Building a pathway network comprising drug pathway nodes and adverse drug reaction pathway nodes, with connections between the drug pathway and drug reaction pathway nodes (e.g. drawing the network with nodes and edges) amounts to mere analysis of data which are recited at a high level of generality such that they could be practically performed in the mind or with pen and paper. Analyzing a pathway connection between the drug candidate and a respective ADR to determine a mechanism of action hypothesis involves analyzing shared genes between the drug candidate pathway and the ADR pathway, as described in Applicant’s specification at para. [0060], which can be practically performed in the mind. Determining a Jaccard Index for each edge involves requires dividing a number of shared elements over a total number of elements, which can be practically performed in the mind aided with pen and paper. Identifying a genetic biomarker susceptible to a particular ADR involves analyzing the genes in the ADR pathways associated with the drug, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind. See MPEP 2106.04(a)(2) III. A. Therefore, these limitations recite a mental process.
Furthermore, the steps of determining a plurality of predicted adverse drug reactions associated with the drug candidate data using a machine learning model and determining a Jaccard Index score for each edge falls under the mathematical concept of abstract ideas. The broadest reasonable interpretation of using a machine learning model to determine a plurality of predicted ADRs includes using a linear regression model, which necessarily requires performing the addition of weighted variables, and thus amounts to a textual equivalent to performing mathematical calculations. Similarly, determining a Jaccard Index score requires dividing a number of shared elements over a total number of elements, which requires performing mathematical calculations, and is therefore a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Therefore, these limitations further recite a mathematical concept.
The step of advising a patient having the identified marker to adjust a prescription falls into the certain methods of organizing human activity group of abstract ideas. Specifically, the limitation falls into the subgroup of managing personal behavior or relationships or interactions between people. Advising a patient to adjust a prescription involves providing someone with information; the courts have found "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,". See MPEP 2106.04(a)(2) II. C. Therefore, this limitation recites a method of organizing human activity. 
Dependent claim 11 further recites an abstract idea. Dependent claims 26-27 further recites the mental process of modifying (i.e. designing) the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR. Therefore claims 1 and 11 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claim 11 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising three-dimensional chemical drug structure of the drug candidate; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge visually represents a statistical significance of the respective pathway connection based on the respective Jaccard Index score (i.e. data output/ displaying data).
A processor, receiving data, outputting data, and displaying data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements do not integrate the recited judicial exception into a practical application.
Furthermore, receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data only serves to collect data for use by the abstract (i.e. building the network), which amounts to insignificant extra-solution activity and is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
The additional element of claim 1  further includes:
completing a wet-lab hypothesis test using the identified genetic biomarker to verify the mechanism of action hypothesis for the respective ADR.
The additional element of completing a wet-lab hypothesis test using the identified genetic biomarker amounts to mere instructions to apply an exception. When determining whether a claim integrates a judicial exception into a practical application under step 2A, Prong 2, whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished, is considered. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). See MPEP 2106.05. In this case, the limitation regarding completing a wet-lab hypothesis test using an identified genetic biomarker to verify the mechanism of action hypothesis for a respective ADR involves completing any wet-lab test/assay to verify any mechanism of action hypothesis relating to any drug and any ADR. That is, the claims provide no description for how a mechanism of action hypothesis is derived, other than broadly reciting a pathway connection is “analyzed”, how the identified genetic biomarker relates to the ADR, or how a wet-lab hypothesis is carried out using the identified genetic biomarker that would verify the hypothesis. Instead, the claim recites the idea of a solution of performing a wet-lab hypothesis test to verify the mechanism of action hypothesis without providing any details as to how this solution is accomplished. Accordingly, the limitation does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invokes computers as a tool to perform an existing process, amount to extra-solution activity, and/or amounts to mere instructions to apply an exception, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1 and 11 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claim 11 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising three-dimensional chemical drug structure of the drug candidate; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge visually represents a statistical significance of the respective pathway connection based on the respective Jaccard Index score (i.e. data output/ displaying data).
A processor, data input, data output, and displaying data are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
With further regard to receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data and a system output interface, the steps amount to necessary data gathering and output (i.e. extra-solution activity). The courts have found the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity").
The additional elements of claim 1 further include:
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge visually represents a statistical significance of the respective pathway connection based on the respective Jaccard Index score (i.e. data output/ displaying data).
Dynamic pathway outputs are well-understood, routine, and conventional. This position is supported by Alaimo et al. (DT-Web: a web-based application for drug-target interaction and drug combination prediction through domain-tuned network-based interface, 2015, BMC Systems Biology, 9(Suppl3):S4), pg. 1-11; previously cited), Karp et al. (Pathway Tools version 13.0: integrated software for pathway/genome informatics and systems biology, 2009, Briefings in Bioinformatics, 11(1), pg. 40-79; previously cited), and Yamada et al. (iPath 2.0: interactive pathway explorer, 2011, Nucleic Acids Research, 39, pg. W412-W415; previously cited). Alaimo et al. shows a network-based interface for drug-target interactions which includes an interactive (i.e. dynamic) interface, which allows for clicking on an edge of a pathway diagram to display additional information (Abstract; pg. 9, Col. 1, Par. 2 to Col. 2, Par. 4; Figure 4; Figure 14). Karp et al. shows software tools for pathway informatics which includes an interactive graphical interface, including clicking on paths in the diagram to display information (pg. 60, Col. 2, Par. 2 to pg. 61, Col. 1, Par. 1; Figure 9). Yamada et al. shows an interactive pathway explorer which allows users to navigate and explore pathway maps, including clicking on nodes and edges of the map to display windows with additional information (Abstract; pg. W412, Col. 2, Par. 2 to W413, Col. 1, Par. 1). Therefore, the additional element of generating a pathway output comprising dynamic edges that upon selection displays a graphic, when considered alone, and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
The additional element of claim 1  further includes:
completing a wet-lab hypothesis test using the identified genetic biomarker to verify the mechanism of action hypothesis for the respective ADR.
The additional element of completing a wet-lab hypothesis using a genetic biomarker to verify a mechanisms of action hypothesis for an adverse drug reaction is well-understood, routine, and conventional. This position is supported by Blomme et al. (Use of toxicogenomics to understand mechanisms of drug-induced hepatotoxicity during drug discovery and development, 2009, Toxicology Letters, pg. 22-31; newly cited). Blomme et al. reviews the use of toxicogenomics to understand mechanisms of drug induced hepatotoxicity (i.e. adverse reactions) (Abstract), and discloses several reports have illustrated the value of toxicogenomics in verifying various mechanisms of action for liver toxicity from direct and indirect effects of compounds, including using gene expression profiling by microarray analysis (i.e. a wet-lab hypothesis test using a genetic biomarker to verify a mechanism of action) (pg. 22, col. 1, para. 3; pg. 24, col. 1, para. 3 to col. 2, para. 1). Blomme et al. further discloses that the analysis of pathway outputs, generated by software, leads to mechanism of action hypothesis which can be confirmed in follow-up experiments (Fig. 4; pg. 28, col. 1, para. 2), such that the combination of performing a wet-lab hypothesis test, pathway outputs, and computers are well-understood, routine and conventional.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 20 Jan. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims do not merely recite “building a pathway network” at a high level of generality, and instead the present claims involve a machine learning model trained on positive and negative drug sets that is used alone with a candidate drug’s structural data, and that a clinician cannot, as a practical matter, mentally apply machine learning on three dimensional chemical drug structures to identify drug-ADR pairs, even if aided with pen and paper (Applicant’s remarks at pg. 5, para. 6 to pg. 6, para. 1).
This argument is not persuasive. The broadest reasonable interpretation of using a machine learning model trained on drug data determined from the 3D chemical structure to identify drug-ADR pairs from drug structure data includes inputting drug structure descriptors determined from the 3D drug structure (e.g. 0s and 1s, as described in FIG. 9 of Applicant’s specification) into a linear regression model to generate an output of the ADR, which requires performing addition of weighted variables to generate the output. Using such a model and performing addition and multiplication can be practically performed in the mind and further requires performing mathematical calculations, such that the limitation amounts to a textual equivalent to performing mathematical calculations. Therefore, this limitation recites both a mental process and a mathematical concept.

Applicant remarks that the identified genetic markers can be used in lieu of an exhaustive search space within a wet-lab to verify the respective mechanism of action directly, saving time and resources by reducing the arbitrary large search space to a list of predetermined markers, and thus, less wet-lab testing is needed to identify and verify suspected mechanisms of actions during drug development, reducing drug development costs by allowing early-stage drug modifications (Applicant’s remarks at pg. 6, para. 2-3).
This argument is not persuasive. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a). Furthermore, the consideration of whether a claim amounts to mere instructions to apply an exception often overlaps with the improvement to technology consideration. See MPEP 2106.05(f). 
As discussed in the above rejection, the additional element of completing a wet-lab hypothesis test using the identified genetic biomarker amounts to mere instructions to apply an exception because the claim recites the idea of a solution of performing a wet-lab hypothesis test to verify the mechanism of action hypothesis without providing any details as to how this solution is accomplished. That is, the claims do not provide any details as to how the mechanism of action hypothesis is generated and/or how the genetic biomarker is identified such that the it is clear the claims reflect the alleged improvement to technology. Furthermore, Applicant has not provided details of an unconventional technical solution or technical improvements realized by the claim over the prior art. For example, Blomme et al., discussed in the above rejection, discloses there is agreement in the toxicology community that improving the mechanistic understanding of toxic events in general can lead to safer drugs and a more efficient drug discovery and development process (pg. 23, col. 1, para. 2), and discloses toxicogenomics is an attractive approach for predicting toxicity (Abstract), suggesting the state of the art before the effective filing date of the claimed invention in drug toxicology already limits what is an “arbitrary large search space”. Therefore, Applicant has not provided sufficient detail as to how the claimed invention provides an unconventional technical solution or technical improvements realized by the claim over the prior art. Therefore, the claims do not reflect an improvement to technology.

Applicant remarks that providing a visualization platform that identifies mechanisms of action between drug candidates and ADRs improves precision medicine, whereby a patient having a particular genetic marker can be directed to different prescriptions, thereby avoiding a discovered ADR interaction (Applicant’s remarks at pg. 6, para. 4 to pg. 7, para. 1). 
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Furthermore, the judicial exception alone cannot provide the improvement; the improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a).In this case, the steps of identifying a genetic biomarker by analyzing the dynamic edges of the pathway output and advising the patient having the identified biomarker to adjust a prescription fall under the mental process and methods of organizing human activity groups of abstract ideas, respectively. That is, there are no additional elements in the claim that require the patient actually takes an adjusted prescription, such that the alleged improvement would be provided by or reflected in an additional element of the claim; instead the claim only requires advising a patient to adjust a prescription, which is part of the abstract idea. Therefore, the alleged improvement in advising prescriptions to patients based on analysis of the pathway output would amount to an improved abstract idea (e.g. an improvement in advising prescriptions), which is not an improvement to technology.

Applicant remarks the claims improves ADR discovery by generating candidate drug-ADR pairs from the 3D chemical structure of the drug candidate, which represents to ADR discovery (Applicant’s remarks at pg. 6, para. 5 to pg. 7, para. 1).
This argument is not persuasive. As discussed above, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. The broadest reasonable interpretation of the step of determining a plurality of ADRs associated with a drug candidate using a trained machine learning model includes inputting drug structure descriptors determined from the 3D drug structure (e.g. 0s and 1s, as described in FIG. 9 of Applicant’s specification) into a linear regression model to generate an output of the ADR, which requires performing addition of weighted variables to generate the output, which can be practically performed in the mind and further requires performing mathematical calculations. Therefore, this limitation recites both a mental process and mathematical process, and the alleged improvement to ADR discovery reflects an improvement in the abstract idea itself, which is not an improvement to technology.

Applicant remarks leveraging dynamic edges to visually display the underlying statistical significance of various candidate pathways makes analyzing the results of the metabolic comparison easy to observe and compare, improving drug candidate evaluation (Applicant’s remarks at pg. 7, para. 1). Applicant further remarks that the present platform can generate a hypothesis for underlying mechanisms of action between drugs and clinical conditions in a manner which is improved over conventional approaches because conventional approaches can identify statistical measures for predicted ADRs, the underlying biological interpretation is unclear (Applicant’s remarks at pg. 6, para. 5 to pg. 7, para. 1).
This argument is not persuasive. As discussed above, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. An improvement in the analysis of drug candidates by analyzing the visual display of the pathway output amounts to an improved abstract idea, which is not an improvement to technology. Similarly improvements in generating hypotheses for underlying mechanisms of action between drugs and clinical conditions amounts to an improved abstract idea, which is not an improvement to technology. Furthermore, this argument is not commensurate with the scope of the claims because the claims do not require generating hypothesis regarding mechanisms of actions between drugs and clinical conditions. 

Applicant remarks that while Alaimo, Karp, and Yamada are used to show that displaying dynamic pathway outputs are well-understood, routine and convention, the references do not show the limitation of dynamically changing line thickness in the visual interface based on the respective Jaccard index score within the pathway output is routine or conventional (applicant’s remarks at pg. 7, para. 2 to pg. 8, para. 2). 
This argument is not persuasive. Under step 2B, it is considered whether a claim recites significantly more than a judicial exception by determining if the additional element(s) are well-understood, routine, conventional activities previously known to the industry. In this case, the additional elements of the claims include generating a visualized display comprising selectable components. However, the data that is being displayed (e.g. the line thickness based on the Jaccard index scores) part of the abstract idea. For example, in Apple, Inc v. Ameranth, Inc. the courts have found a particular way of programming or designing software to create menus may reflect an improvement in computer-functionality while generating restaurant menus with functionally claimed features may not be sufficient to show an improvement in computer-functionality (Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016), such that while a specific away in programming a computer to display information is considered an additional element that may reflect an improvement to technology, the actual features of the display (e.g. the data within the display) is not an additional element that may reflect an improvement to technology. The references of Alaimo, Karp, and Yamada et al. are used to show that the additional elements outputting network displays with interactive and selectable components are well-understood, routine, and conventional. However, the references are not used to show the features of the pathway output (e.g. the thickness of the edges representing a Jaccard index), which are part of the abstract idea, are well-understood, routine and conventional, given only the additional elements of the claim are analyzed under step 2B of the analysis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15, and 26-27 of copending Application No. 15/715,548 (reference application). Any newly recited portions herein are necessitated by claim amendment. 
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
1
A method for generating a mechanism of action hypothesis for an adverse drug reaction, the method comprising:
A computer program product generating a mechanism of action hypothesis for an adverse drug reaction, the computer program product comprising:
8 and 15
1
receiving, by a processor, drug candidate data that identifies a drug candidate, the drug candidate data comprising a three-dimensional chemical drug structure of the drug candidate;
receiving drug candidate data that identifies a drug candidate, the drug candidate data comprising a three-dimensional chemical drug structure of the drug candidate;
8 and 15
1
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate
determining a plurality of predicted adverse drug reactions (ADRs) associated with the drug candidate data using a machine learning model trained on a positive drug set and a negative drug set to identify drug-ADR pairs from the three-dimensional chemical drug structure of the drug candidate
8 and 15
1
receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
Receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
8 and 15
1
receiving, by the processor, an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
8 and 15
1
building, by the processor, a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
8 and 15
1
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
8 and 15
1
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge visually represents a statistical significance of the respective pathway connections based on the respective Jaccard Index score
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge visually represents a statistical significance of the respective pathway connections based on the respective Jaccard Index score
8 and 15
1
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
identifying, based on the dynamic edges, a genetic biomarker susceptible to a particular ADR; and
8 and 15
1
completing a wet-lab test using the identified genetic biomarker to verify the mechanism of action hypothesis for the respective ADR
using the genetic biomarker as a starting point in a wet-lab for hypothesis testing; and
8 and 15
1
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
advising a patient having the identified biomarker to adjust a prescription to avoid the ADR.
8 and 15
11
modifying the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR.
modifying the three-dimensional chemical drug structure of the drug candidate based on the pathway output to avoid the particular ADR.
26 and 27


Further regarding instant claims 1, reference claims 8 and 15 show each step is carried out by a processor.

Regarding instant claim 1¸ reference claims 8, 15, and 26-27 do not explicitly disclose analyzing the pathway connection between the drug candidate and a respective ADR of the plurality of predicted ADRs to determine a mechanism of action hypothesis for how the drug candidate would induce the respective ADR, and then completing a wet-lab hypothesis test using the identified biomarker to verify the mechanism of action hypothesis. However, reference claims 8 and 15 disclose identifying, based on the dynamic edges (i.e. analyzing the pathway connection between the drug candidate and a respective ADR), a genetic biomarker susceptible to a particular ADR, and then using the genetic biomarker as a starting point for a wet-lab hypothesis testing, suggesting the determination of a mechanism of action hypothesis and performing the wet-lab test.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the methods in reference claims 8, 15, and 26-27 to have determined a mechanism of action hypothesis from the analysis of the pathway connection, and then completed a wet-lab hypothesis test to verify the mechanism of action hypothesis, as suggested by reference claims 8 and 15, given the reference claims already require using a genetic biomarker identified to be susceptible to an ADR based on the pathway connections as a starting point in wet-lab hypothesis testing, and performing the wet-lab hypothesis would be required to test the generated hypothesis. This modification would have had a reasonable expectation of success given, reference claims 8 and 15 already suggest performing a hypothesis test. Therefore, the invention is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s remarks regarding the provisional double patenting rejection at pg. 9, para. 1 have been fully considered but they do not present any arguments pertaining to the rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631